DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed October 26, 2022 has been entered. Claims 13-14 have been amended and claims 1-12 have been withdrawn. Claims 13-14 are examined herein.

Status of the Rejection
3.	Applicant’s amendments to the claims have overcome all claim objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 26, 2022. 
4.	All 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Use of an electrochemical split cell technique to evaluate the influence of Shewanella oneidensis activities on corrosion of carbon steel, Plos one, 2016, DOI:10.1371/journal.pone.0147899), and in view of Bryant (Bryant M.G., Fretting-crevice corrosion of cemented metal on metal total hip replacements, Ph.D. Thesis of the University of Leeds, 2013) and Neeley (Neeley A., Characterizing the localized corrosion of AA7075-T6 and AA2024-T3 by optical profilometry, Master thesis of the Ohio State University, 2012). Gamry (Gamry reference 600: POTENTIOSTAT/GALVANOSTAT/ZRA, downloaded from the following website: www.nanopolitan.com/Lab/Files/Equipment/Gamry/Gamry_Reference600_Specifications.pdf  published in 2019) and Kramer et al. (Evaluation of corrosion resistance of aluminum-based alloys in bioethanol produced in Misiones, Procedia Materials Science 9 (2015) 341– 349) are evidences for claim 13.  

Regarding claim 13, Miller teaches an apparatus (the zero-resistance amperometry (ZRA) split cell apparatus shown in S1 Fig. and Fig.2). The limitation “for detecting microorganism influenced corrosion and pitting corrosion of a subject metal in contact with a corrosive medium including a subject microorganism or subject microorganism consortium” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches an apparatus (the zero-resistance amperometry (ZRA) split cell apparatus shown in S1 Fig. and Fig.2) for detecting microorganism influenced corrosion of a subject metal in contact with a corrosive medium including a subject microorganism or subject microorganism consortium (use of an electrochemical split cell technique to evaluate the influence of Shewanella oneidensis activities on corrosion of carbon steel (title); Shewanella oneidensis (section of bacteria cultivation) corresponds to the microorganism; carbon steel (section corrosion incubations) corresponds to the subject metal; and medium including bacteria corresponds to the corrosive medium), the apparatus comprising:
a split chamber (see S1 Fig.) zero resistance ammeter apparatus (ZRE in Fig.2; S1 Fig.1); the limitation “configured to measure current flow between a test electrode and a control electrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches a split chamber (see S1 Fig.) zero resistance ammeter (see ZRE in Fig.2) apparatus configured to measure current flow (see Fig. 2) between a test electrode (WE1 in S1 Fig.) and a control electrode (WE2 in S1 Fig.), the apparatus comprising:
a test chamber (the left chamber in S1 Fig.); the limitation “configured to hold a test sample of the corrosive medium and the subject microorganism or subject microorganism consortium such that the test electrode is in contact with the test sample, wherein the test electrode is made of the subject metal and is subject to corrosion from contact with the test sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches a test chamber configured to perform the functions above (the left chamber in S1 Fig. configured to hold a test sample of the corrosive medium and the subject microorganism or subject microorganism consortium (medium including bacteria shown in Table 1), wherein the test electrode (WE1) is in contact with the test sample and wherein the test electrode is made of the subject metal (see section of corrosion incubations) and is subject to corrosion from contact with the test sample (the details can be found in section of corrosion incubations)),
a control chamber (the right chamber shown in S1 Fig.); the limitation “configured to hold a control sample of the corrosive material that has been sterilized against the presence of the subject microorganism or subject microorganism consortium such that the control electrode is in contact with the control sample, wherein the control electrode is made of the subject metal and is subject to corrosion from contact with the control sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches a control chamber (the right chamber shown in S1 Fig.) configured to hold a control sample of the corrosive material that has been sterilized against the presence of the subject microorganism or subject microorganism consortium (Sterile medium in Table 1 for WE2); S1 Fig. and Fig.2 show that the control electrode WE2 is in contact with the control sample, wherein the control electrode is made of the subject metal and is subject to corrosion from contact with the control sample (see experimental conditions in Table 1)),
an ionic connection between the test sample and the control sample to allow ion flow (salt bridge consisting of a cation exchange membrane in S1 Fig. (the last para. on page 3) corresponds to the ionic connection between the test sample and the control sample to allow ion flow), and
a zero resistance ammeter connected between the test electrode and the control electrode (ZRA in Fig.2). The limitation “configured to measure current flow between the test electrode and the control electrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches wherein ZRA in Fig.2 configured to measure current flow between the test electrode and the control electrode (current and potential were recorded using a Gamry Reference 600 potentiostat/galvanostat in ZRA mode (lines 2-3 on page 4); measured current is shown in Fig.2);
an electrochemical impedance spectroscopy apparatus (Gamry Reference 600 potentiostat/galvanostat (lines 2-3 on page 4)); the limitations “configured to measure a resistance, Rpit, of a surface of the subject metal that is undergoing pitting corrosion” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches a Gamry Reference 600 potentiostat/galvanostat (lines 2-3 on page 4), which is capable of performing the claimed function, as evidenced by specifications of Gamry Reference 600 (The Reference 600 comes fully equipped to perform electrochemical impedance spectroscopy) and Kramer who used a Gamry Reference 600 potentiostat to perform the electrochemical impedance spectroscopy study of corrosion of aluminum-based alloys (sections 2.2 and 3). The Gamry Reference 600 potentiostat is configured to measure the polarization resistance Rp (Rp corresponds to Rpit in this application) of a surface of the subject metal that is undergoing pitting corrosion (see Rp shown in Table 1 of Kramer). Miller further teaches the apparatus comprising:
the test chamber (the left chamber of S1 Fig.),
the test electrode (the WE1 in S1 Fig.), and
an EIS-capable potentiostat that also serves as the zero resistance ammeter (a Gamry Reference 600 potentiostat/galvanostat in ZRA mode (lines 2-3 on page 4); The Reference 600 comes fully equipped to perform electrochemical impedance spectroscopy (see specifications of Gamry Reference 600)).
However, Miller does not teach wherein the apparatus further comprising a processor communicating with the EIS-capable potentiostat and configured to:
calculate a predictive difference in mass loss between the test electrode and the control electrode using the following formula:

    PNG
    media_image1.png
    67
    168
    media_image1.png
    Greyscale

where Δm is the predictive difference in mass loss between the test electrode and the control electrode, s is a stoichiometric coefficient of the subject metal in an anodic half reaction occurring in the test chamber, M is a molecular weight of the test electrode, I is a total current in amps as measured using the zero resistance ammeter, and t is time, and n is a number of electrons, and F is Faraday's constant, 96.485 Coulombs/mol; and
correlate Rpit to a pitting density to assess the extent of pitting corrosion.

Bryant teaches fretting-crevice corrosion of cemented metal on metal total hip replacements (title). Bryant further teaches various electrochemical measurements to characterize corrosion characteristics of metallic biomaterials using a potentiostat/galvanostat (section 3.6), and the electrochemical measurements further comprise Zero Resistance Ammeter Measurements (ZRA) (section 3.6.2) and Electrochemical Impedance Spectroscopy (EIS) (sections 3.6.6 and 7.2.1.2)). The electrochemical measurements are done by a computer-controlled potentiostat (section 3.6.3). Bryant further teaches the Faraday’s law (section 2.19 on page 56) for calculating mass loss from an electrode. The amount of electric charge, Q, is integration of current over time, as shown in section 3.6.7 (calculation of corrosion and mass loss due to oxidation) on page 91. Therefore, Bryant teaches a processor communicating with the EIS-capable potentiostat (a computer-controlled potentiostat) and configured to calculate the mass loss based on the Faraday’s law.
Miller and Bryant are considered analogous art to the claimed invention because they are in the same field of characterizing corrosion of a metal with an electrochemical measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of calculating the mass loss of Miller (who used the ASTM method G01- 03 on page 4) with the calculation of the mass loss using the Faraday’s law, as taught by Bryant. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). 
Miller modified by Bryant does not teach the processor configured to correlate Rpit to a pitting density to assess the extent of pitting corrosion.
Neeley teaches characterizing the localized corrosion of AA7075-T6 and AA2024-T3 (title) that are undergoing pitting corrosion (chapter 2.5.2) using the EIS technique (chapter 3.2.5.3). Neeley further teaches the correlation between the polarization resistance Rp (corresponding to Rpit in this application) and pit number density (corresponding to the pitting density in this application), as shown in Fig. 43 on page 140. 
Modified Miller and Neeley are considered analogous art to the claimed invention because they are in the same field of characterizing corrosion of a metal with an electrochemical measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Miller by correlating Rpit to a pitting density to access the extend of pitting corrosion, as taught by Neeley. The claimed limitation is obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].

Regarding claim 14, modified Miller teaches the apparatus of claim 13, wherein the processor is programed to assess pitting density as a function of 1/Rpit for the subject metal, and uses the function for correlating Rpit to a pitting density (Modified Miller teaches wherein the processor is configured to correlate Rpit to a pitting density , as outlined in the rejected claim 13. Since Neeley teaches the plot of Rpit as a function of pitting density in Fig. 43, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plot by showing the pitting density as a function of 1/Rpit since both plots show the relationship between Rpit and pitting density. It would have been a matter of choice to plot Rpit vs pitting density or pitting density vs 1/Rpit , which a person of ordinary skill in the art would have found obvious. Based on the plot of pitting density vs 1/Rpit, one would correlate Rpit to a pitting density. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]). 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 6-10, filed 10/26/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive.  
Applicant’s Argument # 1
Applicant argues that Miller failed to look the likelihood of microbially induced corrosion (MIC). Miller instead turned to the mechanism of a bacteria. In distinction to Miller, the present invention requires a processor configured to "calculate a predictive difference in mass loss between the test electrode and the control electrode". 
Examiner’s Response # 1
The applicant’s arguments are noted, but are not persuasive. First, the limitation “microbially induced corrosion (MIC)” is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus disclosed by Miller is configured to detect MIC, as outlined in the rejection of claim 13.  Second, Bryant teaches a processor configured to "calculate a predictive difference in mass loss between the test electrode and the control electrode", as outlined in the rejection of claim 13. 
Applicant’s Argument # 2
Applicant argues that Neeley does not teach the limitation “correlate Rpit to a pitting density to assess the extent of pitting corrosion” since the polarization resistance Rp in Neeley is an entirely different parameter from the claimed Rpit. Neither of Miller nor Bryant remedy this deficiency, alone or in combination.
Examiner’s Response # 2
The applicant’s arguments are noted, but are not persuasive. First, claim 13 only recites “a resistance, Rpit”, and the features upon which applicant relies (i.e., the specific pitting resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, Neeley does teach characterizing pitting corrosion of AA2024-T3 and AA7075-T6 by optical profilometry and EIS technique (section 4.2.6.3 in Chapter 4). Potentiostatic EIS was performed over the frequency range of 105 to 10-2 Hz using a 10 mV sinusoidal voltage perturbation, and polarization resistance (Rp) and capacitance (Cp) were determined from equivalent circuit modeling to a one-time constant model shown in Table 9 on page 139. Note that both Neeley and this instant application use the EIS technique to measure the EIS data under pitting corrosion condition, and the obtained EIS data is best fitted using a similar equivalent circuit model to determine the related parameters such as solution resistance, polarization or pitting resistance, and capacitance Cp. The polarization resistance Rp is a resistance of the surface of the subject metal that is undergoing pitting corrosion. Third, Neeley further teaches the correlation between the polarization resistance Rp (corresponding to Rpit in this application) and pit number density (corresponding to the pitting density in this application), as shown in Fig. 43 on page 140. 
Applicant’s Argument # 3
Regarding claim 14, applicant argues that Neeley does not teach “the plot of Rpit as a function of pitting density in Fig.43” due to the above reason that the polarization resistance Rp in Neeley is an entirely different parameter from Rpit in this instant application. 
Examiner’s Response # 3
The applicant’s arguments are noted, but are not persuasive as outlined in Examiner’s Response #2 above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795                                                 

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795